Exhibit 10.02




ASSET PURCHASE AGREEMENT




This Asset Purchase Agreement (this “Agreement”) is dated as of April 30, 2007
(the “Effective Date”), by and between Ygnition Networks, Inc., a Washington
corporation (“Buyer”), Prime Time Broadband, Inc., a Florida corporation (“Prime
Time”), Park Square Enterprises, Inc., a Florida corporation (“Park Square”) and
Bellavida Communications, LLC, a Florida limited liability company (sometimes
referred to herein as the “Seller LLC” or the “Seller”).  The parties
acknowledge that Park Square and Prime Time have joined in the execution of this
Agreement for the sole purpose of assuming liability, jointly and severally with
the Seller LLC, under the indemnity provisions contained in Section 10 of this
Agreement and shall have no other obligations hereunder.

RECITALS

Whereas, the Seller owns and maintains video and high speed data systems on the
properties (referred to as “Property” or “Properties” herein) specified on
Exhibit A attached hereto (collectively, the “System”); and

Whereas, Buyer is entering into certain other asset purchase agreements on the
date hereof, simultaneously with this Agreement and substantially similar to
this Agreement with the entities (excluding Buyer) identified on Exhibit "I"
hereto (the “Other Agreements”); and  

Whereas, the Seller now wishes to sell and Buyer wishes to buy all of the assets
comprising the System, subject to and in accordance with the terms provided
herein.

AGREEMENT

Now, Therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, intending to be legally bound, the Seller and
Buyer hereby agree as follows:

1.

Conveyance Of Assets.

1.1

The Seller’s Conveyance.  Subject to the terms and conditions set forth in this
Agreement, effective as of the Closing Date, the Seller shall transfer, convey
and assign to Buyer, free and clear of all liens, pledges, mortgages, leases,
charges, security interests, liabilities, claims, and encumbrances (“Liens”)
other than Permitted Liens (as defined below), the assets and properties, real
and personal, tangible and intangible, described in this Agreement (the
“Assets”).

1.2

The Assets.  The Assets shall include the following, to the extent applicable:





--------------------------------------------------------------------------------

1.2.1

The contracts set forth on Exhibit B (“Assumed Contracts”) which shall include
but not be limited to all private cable system bulk service and right of entry
or access agreements relating to the provision of cable and/or Internet services
to the Properties and all franchise agreements relating to the Properties
(“Access Agreements”), programming agreements, tangible personal property owned
by the Seller and located on the Properties, including without limitation, all
head end equipment, distribution equipment, wiring, conduit, customer premise
equipment, spare parts and inventory owned by the Seller and located on the
Properties, equipment at the Properties relating to distribution, trunk and
distribution pedestals, grounding and pole hardware, cable systems plant,
machinery, installed subscribers’ devices, including, without limitation, drop
lines, converters and encoders, transformers and fittings, transmission, drop
distribution systems and equipment, internal wiring to the extent not owned by
the owners of the Properties (“Owners”), and other tangible personal property
owned by the Seller, associated with the operation of the System and located on
the Properties; the buildings, structures, improvements and fixtures necessary
for the operation of the System, owned by the Seller and located on the
Properties; all microwave related assets, if any, located on the Properties or
used exclusively to provide service to the Properties, any interdiction control
units located on the Properties or used exclusively to provide service to the
Properties, certain field technical equipment including, but not limited to
spectrum analyzers, and related assets; all permits, licenses, certificates,
concessions, approvals, consents, ratifications, permissions, clearances,
confirmations, endorsements, waivers, certifications, designations, ratings,
registrations, qualifications and authorizations issued, granted, given or
otherwise made available by or under the authority of any governmental body or
pursuant to any legal requirement or right under any contract with any
governmental body related to the Assets or the System and used or owned by the
Seller; all refundable deposits and advance payments from subscribers with
respect to the System; all rights, claims and causes of action against third
parties with respect to the System or the Assets, including, without limitation,
any rights, claims and causes of action arising under warranties from vendors
and other third parties and all rights of indemnity, rights of contribution, and
other rights of recovery possessed by the Seller (regardless of whether such
rights are currently exercisable but excluding the right to recover accounts
receivable for periods prior to the Closing Date); and all subscriber lists and
agreements for the System.

1.2.2

Copies of all books and records of the Seller in the Seller’s possession to the
extent relating to the Assets or to the extent necessary to operate the System
as operated prior to the date of Closing and conduct the business as conducted
prior to the date of Closing, including without limitation engineering records,
maps, rebuild/upgrade designs, files, data, drawings, blueprints, schematics,
reports, lists, plans, processes, and all files of correspondence, records, and
reports concerning subscribers and prospective subscribers of the System.  With
respect to Assumed Contracts, the Assets include original executed contracts to
the extent in the Seller’s possession, or copies thereof which are complete and
accurate in all material respects.  The Access Agreements and other contracts
comprising the Assets shall be complete and in their entirety in all material
respects and, except for Assignment Consents (as defined herein) obtained before
the Closing Date, have not been modified since copies were delivered to Buyer.





2




--------------------------------------------------------------------------------

1.3

Excluded Assets.  The following of the Seller’s assets shall be excluded from
the Assets (the “Excluded Assets”):  (a) all accounts receivable (except that,
for the avoidance of doubt, for accounts receivable that are properly
attributable to periods occurring after the Closing), cash and cash equivalents
on hand and in banks (other than deposits and advanced payments from subscribers
referred to in Section 1.2.1); (b) all insurance policies; (c) all of the
Seller’s company seals, organizational documents, minute books, ownership books,
and banking records; (d) any and all spare parts inventory, if any; and (e) any
other property of Seller not included in the definition of Assets in Section 1.2
above.  Notwithstanding the foregoing, Buyer shall pay for any termination fees
or expenses incurred, if any, by Seller in connection with that certain EchoStar
programming agreement between the Seller LLC and EchoStar Satellite L.L.C.  

1.4

Permitted Liens.  For purposes of this Agreement, “Permitted Liens” shall mean:
 (a) statutory liens for taxes and other governmental charges and assessments
which are not yet due and payable and (b) rights reserved to any governmental
authority with respect to an affected Asset, including, without limitation,
zoning laws and ordinances.

1.5

Agreement to Cooperate.  After the Closing Date Seller shall reasonably
cooperate with Buyer, upon Buyer’s request, to execute, deliver, acknowledge,
certify, file and record any document, to institute and prosecute any proceeding
and to take any other action (on or at any time after the Closing Date) that
Buyer may reasonably deem appropriate to:  (a) demand and receive any and all of
the Assets, to give receipts and releases for and in respect of the same, or any
part thereof; (b) for the purpose of collecting, asserting, enforcing or
perfecting any claim, right or interest of any kind that is included in or
relates to any of the Assets; or (c) for the purpose of defending or
compromising any claim or proceeding relating to any of the Assets.
 Notwithstanding anything else in this Agreement, in the event Seller does not
cooperate as provided in this Section, then Buyer shall have the right (but not
the obligation) to seek specific performance, injunctive relief, or any
comparable remedy to enforce Buyer’s rights hereunder and Seller hereby waives
any right or requirement of Buyer to secure or post any bond in connection with
such remedy.  

1.6

Further Assurances.  From time to time and at either party’s request, whether
before or after the Closing Date, but without further consideration, the Seller
or Buyer as the case may be, shall at its sole expense do, execute, acknowledge
and deliver or shall cause to be done, executed, acknowledged and delivered such
further acts, transfers, conveyances, assignments and assurances as may be
reasonably requested by the other to consummate the transactions contemplated by
this Agreement.

2.

Assumption of Liabilities.  Buyer shall assume the following (“Assumed
Liabilities”): (a) to the extent attributable to actions occurring as a result
of conditions or events first occurring on or after the Closing Date, all
liabilities and obligations of the Seller arising under the Assumed Contracts,
including any termination fees pursuant to Section 1.3, the obligation to make
royalty payments and commission payments for amounts accruing after the Closing
Date to the Owners or the Owner’s representatives (but other than liabilities or
obligations attributable to any failure by the Seller to comply with the terms
thereof), and (b) all other liabilities arising on or after the Closing Date and
related to the Assets (including without limitation, obligations under
subscriber agreements, rent, utilities, accruals for property taxes and similar
ad valorem obligations and copyright fees).





3




--------------------------------------------------------------------------------

3.

Excluded Liabilities.  Buyer is assuming only the Assumed Liabilities and is not
assuming any other liability or obligation of the Seller (or any predecessor
owner of all or part of its business and assets, including but not limited to
the Assets) of whatever nature, whether presently in existence or arising
hereafter, known or unknown, contingent or otherwise.  All such other
liabilities and obligations, including but not limited to all liabilities and
obligations arising prior to the Closing Date and related to the System
(including, without limitation, accruals for property taxes and similar ad
valorem obligations, copyright fees, rent and utilities), shall be retained by
and remain obligations and liabilities of the Seller or such predecessor, as
applicable (all such liabilities and obligations and all liabilities and
obligations not specifically defined herein as Assumed Liabilities being
referred to herein as the “Excluded Liabilities”).  The Seller shall be
obligated to pay to the appropriate parties in accordance with the terms of the
applicable agreements all royalty payments, commission payments and franchise
fees accrued under the Access Agreements and other agreements and any other
payments, liabilities or obligations attributable to any failure by the Seller
to comply with the terms thereof (the “Royalty Payments”) for all periods up to
and including the Closing Date.  The Royalty Payments shall be considered part
of the Excluded Liabilities for purposes of this Agreement.  While the parties
will exercise reasonable efforts not to make payments on liabilities not
retained or assumed by them, to the extent that the Seller pays any Assumed
Liabilities, Buyer shall reimburse the Seller for any amount so paid immediately
upon demand, and to the extent Buyer pays any Excluded Liabilities the Seller
shall be responsible for any amount so paid immediately upon demand.  For the
avoidance of doubt, the Seller shall be entirely responsible for collecting any
earned but unpaid accounts receivable properly attributable to the period prior
to the Closing Date and Buyer shall have no right or obligation to collect any
such amount or any other obligations related thereto; provided, that in the
event Buyer or Seller receive any accounts receivable that are properly
attributable to periods prior to the Closing in the case of Buyer’s receipt or
after the Closing in the case of Seller’s receipt, then the appropriate party
shall remit all such amounts to the other party and shall use reasonable efforts
to remit such amounts to the other party within 30 days of Buyer’s or Seller’s
receipt of such amounts.

4.

Closing Events.

4.1

Closing.  The parties shall consummate the transactions contemplated by this
Agreement in one closing (the “Closing”) that shall take place at the offices of
Lowndes, Drosdick, Doster, Kantor & Reed, P.A., in Orlando, Florida at
2:59 p.m., Eastern Standard Time, on the date of this Agreement, or at such
other time and place as the parties mutually agree (the “Closing Date”).

4.2

Closing Events.  At the Closing:

4.2.1

The Seller shall execute and deliver to Buyer such bills of sale, endorsements,
assignments and other documents as may (in the reasonable judgment of Buyer or
its counsel) be necessary or appropriate to assign, convey, transfer and deliver
to Buyer good and valid title to the Assets free of any Liens other than the
Permitted Liens; and

4.2.2

Buyer shall pay to the Seller the Purchase Price, as such term is defined below.





4




--------------------------------------------------------------------------------

5.

Purchase Price and Adjustments.

5.1

Purchase Price and Adjustments.  As consideration for the sale of the Assets
from the Seller to Buyer, subject to Section 6.3, Buyer shall pay to the Seller,
in cash the total for this property as reflected on Exhibit C in immediately
available funds subject to adjustment as provided herein, pursuant to written
instructions provided and signed by the Seller to Buyer (collectively, the
“Purchase Price”), with the Purchase Price provided herein and the purchase
price contained in the Other Agreements aggregating a total purchase price paid
by Buyer of $2,450,000.

5.2

Payment of the Purchase Price.  The Purchase Price as adjusted pursuant to
Section 5.1.2 will be paid by Buyer to the Seller in immediately available funds
on the Closing Date.

5.3

Allocation of Purchase Price.  Buyer and the Seller shall allocate the Purchase
Price among the assets as set forth on EXHIBIT C.

5.4

Allocation of Expenses.  All expenses directly related to the System shall be
apportioned between the Seller and Buyer, respectively, based upon the number of
calendar days occurring prior to and including the Closing Date and following
the Closing Date during the billing period for each such charge.  Without
limiting the foregoing, (i) real and ad valorem property taxes and special
assessments, if any, shall be apportioned at the Closing based upon the amounts
set forth in the most recent tax bills therefor and the number of days in the
taxable period prior to (and including) the Closing Date and in the taxable
period following the Closing Date and (ii) utilities, water and sewer charges,
common area maintenance charges and other operating expenses, and all expenses
under service agreements with respect to any real property assumed by Buyer,
shall be apportioned based upon the number of days occurring prior to (and
including) the Closing Date and following the Closing Date during the billing
period for each such charge.  With respect to utilities, including telephone,
electricity, water and gas, Buyer shall be responsible for all the necessary
actions needed to arrange for utilities to be transferred to the name of Buyer,
including the posting of any required deposits.  Appropriate cash payments by
Buyer or the Seller, as the case may require, shall be made hereunder from time
to time as soon as practicable after the facts giving rise to the obligation for
such payments are known in the amounts necessary to give effect to the
allocations provided for in this Section 5.4.

5.5

Reimbursement to Seller.  Buyer shall reimburse Seller for any capital
expenditures directly incurred by Seller from March 23rd until Closing related
to the Properties that result from an advanced deadline of developing the
Properties hereunder or the Properties purchased by Buyer under the Other
Agreements; provided, that this obligation of Buyer shall not exceed the total
for this property as reflected on Exhibit C, which when aggregated between the
similar provision to this section in the Other Agreements shall be an aggregate
cap of $35,000; provided further, that Buyer shall only be obligated to provide
such reimbursement upon Seller providing Buyer with reasonably satisfactory
evidence that Seller has actually incurred and paid such expenses.  





5




--------------------------------------------------------------------------------

5.6

Assignment Consents.  For purposes of this Agreement, the term “Assignable
Agreement” shall mean an Access Agreement that is assignable to Buyer without
needing to obtain another party’s consent or for which satisfactory written
consent to such an assignment has been obtained (“Assignment Consents”).  The
Seller shall obtain all necessary Assignment Consents on or prior to the Closing
Date.

5.7

Post-Closing Proration of April Accounts Receivable.  Buyer and Seller
acknowledge and agree that Seller has sent all April bills to its subscribers.
Upon receipt of payments from subscribers for the month of April, Seller shall
promptly pay to Buyer Seller's prorata share of the cumulative Daily Adjusted
Profit Margin of $1,376.60 ("Prorata Share") attributable to the Property, for
each day of the month of April following Closing. The Prorata Share shall be
based on the Adjusted Profit Margin calculations attached as Schedule 5.7
hereof.

6.

The Seller’s Representations and Warranties.  Except as set forth on the
disclosure schedule attached hereto as EXHIBIT D (the “Disclosure Schedule”),
the Seller, and the Seller, Park Square and Prime Time as to those matters in
Sections 6.1, 6.2 and 6.3 pertaining to each of them, hereby represent and
warrant to Buyer as of the Closing Date:

6.1

Organization, Good Standing and Qualification.  The Seller LLC is a limited
liability company duly organized, validly existing under the laws of the State
of Florida.  Prime Time and Park Square are corporations duly organized, validly
existing under the laws of the State of Florida.  The Seller has all requisite
power and authority to own and operate the System and the Assets, to execute and
deliver this Agreement and any related agreements, and to carry out the
provisions of this Agreement and any related agreements and to carry on their
business as presently conducted.  Park Square and Prime Time have all requisite
power and authority to enter into this Agreement to the extent that they are a
party to this Agreement, and to carry out the obligations contemplated
hereunder.  The Seller is duly qualified to do business and are in good standing
as a foreign limited liability company in all jurisdictions in which the nature
of its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a Material Adverse Effect (as defined below) on the Company or
its business.  For purposes of this Agreement, “Material Adverse Effect” means a
material adverse effect on the business, condition, liabilities, operations or
financial performance of each the Seller or each of the Seller’s Assets or each
System taken individually as held by the Seller.





6




--------------------------------------------------------------------------------

6.2

Authorization; Binding Obligations.  All corporate and limited liability company
action on the part of the Seller, Prime Time and Park Square and their members,
directors and officers, necessary for the authorization of this Agreement and
any related agreements, the performance of all obligations of the Seller, Park
Square and Prime Time hereunder and thereunder at the Closing and the
authorization, and, as related to the Seller, the sale and delivery of the
Assets pursuant to this Agreement have been taken.  This Agreement and any
related agreements, when executed and delivered, will be valid and binding
obligations of the Seller, and to the extent that Prime Time and Park Square are
parties to this Agreement as contemplated in the opening paragraph of this
Agreement, enforceable in accordance with their terms except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, (b) general
principles of equity that restrict the availability of equitable remedies, and
(c) to the extent that the enforceability of the indemnification provisions may
be limited by applicable laws or court decisions.  The sale of the Assets are
not and will not be subject to any approval rights, preemptive rights or rights
of first refusal that have not been properly waived or complied with.

6.3

No Conflict; Required Consents.  Except as set forth in SCHEDULE 6.3, execution,
delivery and performance by the Seller and Park Square and Prime Time to the
extent they are party to this Agreement as contemplated in the opening paragraph
of this Agreement, of the Agreement does not and will not, with or without the
passage of time: (a) conflict with or violate any provision of the Seller’s,
Prime Time’s or Park Square’s organizational documents, as amended; (b) violate
any provision of any legal requirements; (c) conflict with, violate, result in a
breach of, constitute a default under or accelerate or permit the acceleration
of the performance required by, any agreement or contract to which it is a party
or by which it or the assets or properties owned or leased by it are bound or
affected; or (d) require any consent, approval or authorization of, waiver of
any right of first refusal of or filing of any certificate, notice, application,
report or other document with, any governmental authority or other third party.

6.4

Litigation.  To the Seller’s Knowledge, there is no action, suit, proceeding or
investigation pending or currently threatened against the Seller that questions
the validity of this Agreement or any related agreements or the right of the
Seller to enter into any of such agreements, or to consummate the transactions
contemplated hereby or thereby, or which might result, either individually or in
the aggregate, in a Material Adverse Effect, nor to the best of the Seller’s
Knowledge is the Seller aware that there is any basis for any of the foregoing.
 The Seller is not a party or subject to the provisions of any order, writ,
injunction, judgment or decree related to the Systems or the Assets of any court
or government agency or instrumentality.  To the Seller’s Knowledge, there is no
action, suit, proceeding or investigation by the Seller related to the Systems
or the Assets currently pending or which the Seller intends to initiate.  To the
best of the Seller’s Knowledge, there is no claim pending or being threatened
against the Seller by any Owner relating to any services performed by the
Seller.  For purposes of this Agreement any reference to the Seller’s
“Knowledge” or concerning an item “Known” to the Seller or any other reference
to knowledge, shall mean knowledge of the Seller based on:  (i) the actual
awareness of all of the following persons of a fact or other matter: William
Strickler, Chris Petersen and Charles Cavaretta; and (ii) an inquiry of the
Seller’s and the Seller’s affiliate’s management, officers and other persons who
could be reasonably expected to have knowledge of such matters.





7




--------------------------------------------------------------------------------

6.5

Title to and Condition of Assets.  Title to the Assets which are transferred to
Buyer at the Closing shall be good and valid and those Assets once transferred
to Buyer at the Closing shall free and clear of all Liens other than Permitted
Liens.  All tangible personal property included in the Assets is currently
operational, as more specifically addressed in Section 6.11, complies in all
respects with applicable legal requirements and is adequate and appropriate for
the uses to which it is being put, except to the extent that the failure of any
of the forgoing representations would not have a Material Adverse Effect. The
Seller to the best of its Knowledge is not aware of the failure of any of the
forgoing representations regardless of whether such failure would have or
reasonably be expected to have a Material Adverse Effect.  The Assets shall as
of the Closing Date permit Buyer to operate the System in the same manner as
operated by the Seller prior to the Closing Date.

6.6

Licenses and Contracts.  Seller holds and is in compliance with all licenses,
easements and other permissions, contracts and agreements of all applicable
federal, state or local governmental bodies and agencies, private individuals,
entities and firms necessary or required for the operation of the System
(“Required Authorizations”).  Schedule 6.6 lists all of the Required
Authorizations.  The Seller has provided to Buyer copies of each of the Assumed
Contracts which were true and correct in all material respects.

6.7

Taxes and Assessments.  All federal, state, local and foreign tax returns and
other reports required to be filed by the Seller with respect to the Assets and
the operation of the System have been filed in true and correct form, and all
taxes and assessments (including penalties, interest and late charges) that have
become due and payable by the Seller with respect to the Assets and the
operation of the System have been timely paid.





8




--------------------------------------------------------------------------------

6.8

Compliance with Legal Requirements.  The Seller is in compliance with all legal
requirements, including, without limitation, all statutes, rules, regulations,
orders or restrictions of any local, municipal, state, or federal government or
any instrumentality or agency thereof, the Communications Act of 1934, as
amended, the Copyright Act of 1976 (the “Copyright Act”), and regulations and
all rules and regulations of the Federal Communications Commission, the United
States Copyright Office (the “Copyright Office”) and the Federal Aviation
Administration applicable to it, the Assets or the operation of the System.  The
Seller to the best of its Knowledge is not aware of the failure of any of the
forgoing representations regardless of whether such failure would have or
reasonably be expected to have a Material Adverse Effect.  The Seller has not
received written notice of any violation by it or the System of any such legal
requirements applicable to it, or the operation of the System, as currently
conducted and, to the best of the Seller’s Knowledge, there is no basis for any
claim that any such violation exists.  To the best of the Seller’s Knowledge, no
event has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) constitute or result directly or indirectly in
a violation by the Seller of, or a failure on the part of the Seller to comply
with, any such legal requirements.  For each semi-annual reporting period during
the Seller’s ownership of the System, there have been timely filed in materially
true and correct form with the Copyright Office all royalties, supplemental
royalties, fees and other sums to the Copyright Office required under the
Copyright Act with respect to the operation of the System.  The Seller has
delivered to Buyer materially accurate copies of each third-party report, study,
or survey in the Seller’s possession, if any, that addresses or otherwise
relates to the compliance of the Seller with, or the applicability to the Seller
of, any legal requirement and that has a Material Adverse Effect on the Assets.
 No governmental orders, permissions, consents, approvals or authorizations are
required to be obtained and no registrations or declarations are required to be
filed in connection with the execution and delivery of this Agreement or the
sale of the Assets, except such as have been duly and validly obtained or filed.
 The Seller has all permits, licenses and any similar authority necessary for
the conduct of its business as now being conducted by them.

6.9

Absence of Changes.  Since March 16, 2007, there has not been any change that
has had or would reasonably be expected to have with or without the passage of
time a Material Adverse Effect, and to the best of the Seller’s Knowledge, no
event has occurred that would reasonably be expected to have a Material Adverse
Effect, nor has there been any loss, damage or destruction to, or any
interruption in the use of, any of the Assets (whether or not covered by
insurance) that would reasonably be expected to have a Material Adverse Effect.

6.10

Assumed Contracts.

6.10.1

The identification of the Assumed Contracts on EXHIBIT B is accurate and
complete in all material respects.  The Seller has delivered to Buyer copies of
all Assumed Contracts, including all amendments thereto which were accurate and
complete in all material respects.  Each Assumed Contract (including, without
limitation, the Access Agreements) is valid, in full force and effect and in
good standing as of the date hereof.





9




--------------------------------------------------------------------------------

6.10.2

To the Knowledge of the Seller, no person has violated or breached, or declared
or committed any default under, any Assumed Contract that has not been
subsequently cured.  As of the date hereof, to the Knowledge of the Seller no
event has occurred, and no circumstance or condition exists, that might (with or
without notice or lapse of time): (a) result in a violation or breach of any of
the provisions of any Assumed Contract; (b) give any person the right to declare
a default or exercise any remedy under any Assumed Contract; (c) give any person
the right to accelerate the maturity or performance of any Assumed Contract; or
(d) give any person the right to cancel, terminate or modify any Assumed
Contract.  The Seller has not received any notice or other communication
regarding any actual, alleged, possible or potential violation or breach of, or
default by the Seller under, any Assumed Contract that has not been subsequently
resolved.  Since March 16, 2007, the Seller has not waived any current right
under any Assumed Contract.

6.11

Systems.  All of the Systems are partially completed and operational to the
extent completed, ordinary wear and tear excepted, comply in all material
respects with applicable legal requirements and are adequate and appropriate for
the uses to which they are being put as of the date hereof.

6.12

Employees and Inventory. There are no employees (whether part-time or full-time)
of the Seller who are employed at the Properties.  There is no inventory
associated with the Assets at the Properties or otherwise.  

6.13

Full Disclosure.  To the Knowledge of Seller, neither this Agreement, the
exhibits hereto, any related agreements nor any other document delivered by the
Seller to Buyer or Buyer’s attorneys or agents in connection herewith or
therewith or with the transactions contemplated hereby or thereby, contain any
untrue statement of a material fact nor, omit to state a material fact necessary
in order to make the statements contained herein or therein not misleading and,
to Seller’s Knowledge, all such information contained herein and therein is
accurate and complete in all material respects, except to the extent that any of
the foregoing representations would not have a Material Adverse Effect.  Seller,
to the best of its Knowledge, is not aware of the failure of any of the
foregoing representations regardless of whether such failure would have or
reasonably be expected to have a Material Adverse Effect.  The Seller has
provided Buyer with all information requested by Buyer in connection with
Buyer’s decision to purchase the Assets.  The Seller has, prior to the date of
this Agreement, provided Buyer all of the original, or copies of, Access
Agreements for Buyer’s inspection which were complete and accurate in all
material respects.  The Access Agreements, as provided to Buyer were complete in
all material respects, have not been modified (except as may be contemplated by
this Agreement), and are in full force and effect as of the date of this
Agreement.





10




--------------------------------------------------------------------------------

6.14

Anti-Terrorism.  Seller hereby represents and warrants that the Seller is not,
nor is acting as an agent, representative, intermediary or nominee for, a person
identified on the list of blocked persons maintained by the Office of Foreign
Assets Control, U.S. Department of Treasury. In addition, the Seller has
complied with all applicable U.S. laws, regulations, directives, and executive
orders imposing economic sanctions, embargoes, export controls or anti-money
laundering requirements, including but not limited to the following laws: (1)
the International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001.

7.

Buyer Representations and Warranties.  Buyer represents and warrants to the
Seller as follows:

7.1

Existence and Power.  It is duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its organization.

7.2

Authority.  It has all requisite power and authority to execute, deliver and
perform this Agreement and consummate the transactions contemplated hereby.  The
execution, delivery, and performance of this Agreement and the consummation of
the transactions contemplated hereby by such party have been duly authorized by
all necessary action on the part of such party.  This Agreement has been duly
and validly executed and delivered by it and is its valid and binding
obligation, enforceable against it in accordance with its terms except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
(b) general principles of equity that restrict the availability of equitable
remedies, and (c) to the extent that the enforceability of the indemnification
provisions may be limited by applicable laws.

7.3

No Conflict; Required Consents.  The execution, delivery and performance by
Buyer of this Agreement does not and will not: (a) conflict with or violate any
provision of its organizational documents; (b) violate any provision of any
legal requirements; (c) conflict with, violate, result in a breach of,
constitute a default under or accelerate or permit the acceleration of the
performance required by, any agreement or contract to which it is a party or by
which it or the assets or properties owned or leased by it are bound or
affected; or (d) require any consent, approval or authorization of, waiver of
any right of first refusal of or filing of any certificate, notice, application,
report or other document with, any governmental authority or other third party,
except with regard to subsections (b), (c) and (d) where the failure of such
representation would not have or be reasonably expected to have material adverse
effect.





11




--------------------------------------------------------------------------------

7.4

Anti-Terrorism.  Buyer hereby represents and warrants that Buyer is not, nor is
it acting as an agent, representative, intermediary or nominee for, a person
identified on the list of blocked persons maintained by the Office of Foreign
Assets Control, U.S. Department of Treasury. In addition, Buyer has complied
with all applicable U.S. laws, regulations, directives, and executive orders
imposing economic sanctions, embargoes, export controls or anti-money laundering
requirements, including but not limited to the following laws: (1) the
International Emergency Economic Powers Act, 50 U.S.C. 1701-1706; (2) the
National Emergencies Act, 50 U.S.C. 1601-1651; (3) section 5 of the United
Nations Participation Act of 1945, 22 U.S.C. 287c; (4) Section 321 of the
Antiterrorism Act, 18 U.S.C. 2332d; (5) the Export Administration Act of 1979,
as amended, 50 U.S.C. app. 2401-2420; (6) the Trading with the Enemy Act, 50
U.S.C. app. 1 et seq.; (7) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (8) Executive Order 13224 (Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism) of September 23, 2001.

8.

Transfer Taxes.  All sales, transfer, and similar taxes and governmental
assessments (if any) arising from or payable in connection with the transfer of
the Assets shall be the joint and several obligation of the Seller.

9.

Closing Deliverables.  The following documents or evidence of the following
actions shall be delivered to the appropriate party on or prior to, and in
connection with, the Closing:  

9.1

Specific Seller Closing Deliverables.  The Seller shall deliver or cause to be
delivered to Buyer on the Closing Date the following to the extent they relate
to the Closing: (a) the bill of sale executed by the Seller, in the form
attached hereto as Exhibit E (the “Bill of Sale”); (b) the Assignment and
Assumption Agreement executed by the Seller, in the form attached hereto as
Exhibit F (the “Assignment and Assumption Agreement”); (c) an officer’s
certificate signed by an appropriate executive officer of the Seller
substantially in the form attached hereto as Exhibit G (the “Seller’s Officer’s
Certificate”); (d) the Assignment Consents executed by the appropriate Owners;
(e) evidence reasonably satisfactory to Buyer of a release of any liens that Sun
Trust Bank has in the Assets; and (f) all such other documents or instruments as
Buyer may reasonably request to facilitate the intent and purpose of this
Agreement.

9.2

Assignable Agreements.  The Assignment Consents, if any, shall be delivered by
the Seller to Buyer.

9.3

Release of Liens.  The Seller shall have obtained and provided to Buyer written
agreements from all of the Seller’s creditors and lienholders releasing all
Liens on the Assets at or prior to the Closing Date.

9.4

Subscriber Billing Information.  The Seller shall provide Buyer an accurate and
complete list of the names, addresses and other account information of all
subscribers of the System, together with a description of the services received
by each subscriber and their account balances and other billing information as
is customary.





12




--------------------------------------------------------------------------------

9.5

System Information.  The Seller shall provide Buyer a true and accurate
description of the video and high-speed data systems operating on each of the
Properties, including information regarding channel capacities; the number of
residential units on the Properties receiving service under an Access Agreement;
and average monthly revenue per Property (excluding any administrative fees and
any revenue received as a result of franchise fees and any other similar fees
that are passed through to the subscriber) for the three-month period ended the
last day of the last full month prior to the Closing Date.

9.6

Specific Buyer Closing Deliverables.  Buyer shall deliver or cause to be
delivered to the Seller on the Closing Date the following to the extent they
relate to the Closing: (a) the Bill of Sale executed by Buyer; (b) the
Assignment and Assumption Agreement executed by Buyer; (c) an officer’s
certificate signed by an appropriate executive officer of Buyer substantially in
the form attached hereto as Exhibit H (“Buyer’s Officer’s Certificate”); (d) any
consents required to be obtained; (e) the Purchase Price; and (f) all such other
documents or instruments as the Seller may reasonably request to facilitate the
intent and purpose of this Agreement.

10.

Indemnification.

10.1

Survival.  The representations and warranties (but only as to their material
truth and accurateness as of the Closing Date or such other specific date
contained in this Agreement), covenants and obligations of the Seller, Prime
Time, Park Square and Buyer shall survive the Closing and the sale of the Assets
to Buyer for a period of twelve (12) months following the Closing Date.
 Notwithstanding the provisions below, neither party shall be liable to the
other party for an amount greater than an amount equal to the Purchase Price.

10.2

Indemnification by the Seller.  The Seller, Park Square and Prime Time shall
joint and severally indemnify and hold harmless Buyer, its affiliates and their
respective officers, directors, employees, agents, representatives, successors
and assigns (collectively, the “Buyer Indemnified Persons”) from and against,
and shall compensate and reimburse Buyer for any and all losses, charges, costs,
damages or liabilities,  injuries, claims, demands, settlements, judgments, or
awards, including any and all legal fees, expert fees, accounting fees or
advisory fees but excluding any indirect, incidental, reliance, special,
punitive or consequential damages such as lost profits, lost opportunities,
diminished stock price or damages for lost data or business interruption, even
if such party has been advised of the possibility of such damages (collectively,
“Losses”) arising out of or attributable to: (a) any breach by the indemnifying
party of any of its representations or warranties in this Agreement; (b) any
breach by the Seller of any covenants and agreements in this Agreement; (c) any
Excluded Liability or Excluded Asset; (d) all obligations and liabilities of the
System that relate to events that occur or arise on or before the Closing Date;
and (e) any liabilities arising under any bulk sales or fraudulent conveyance
laws in connection with this Agreement.





13




--------------------------------------------------------------------------------

10.3

Indemnification by Buyer.  Buyer shall indemnify and hold harmless the Seller,
their affiliates and its respective officers, members, employees, agents,
representatives, successors and assigns (collectively, the “Seller’s Indemnified
Persons”), from and against, and shall compensate and reimburse the Seller for
any and all Losses arising out of or attributable to: (a) any breach by Buyer of
any of its representations or warranties in this Agreement; (b) any breach by
Buyer of any of its covenants and agreements in this Agreement; and (c) for all
Assumed Liabilities.

10.4

Indemnification Claims Basket.  Claims for indemnification from Losses arising
solely by reason of each of Section 10.2(a) or Section 10.3(a) shall not be
payable hereunder unless such claims made pursuant to such section exceed, on a
cumulative basis, the sum of $10,000 (the “Basket Amount”) and in the event they
exceed the Basket Amount, shall be payable in full and not just in the amounts
exceeding the Basket Amount.  For the avoidance of doubt, claims for
indemnification from Losses arising by reason of fraud, bad faith, intentional
misconduct, willful malfeasance, Sections 6.7, 10.2(b), 10.2(c), 10.2(d),
10.2(e), 10.3(b), 10.3(c) are not subject to the Basket Amount.





14




--------------------------------------------------------------------------------

10.5

Defense of Third Party Claims.  In the event of the assertion or commencement by
any third party of any claim or proceeding against either a Buyer Indemnified
Person or the Seller Indemnified Person (such person being the “Indemnified
Party”) with respect to which Buyer or the Seller (the “Indemnifying Party”) may
become obligated to indemnify, compensate or reimburse pursuant to this
Section 10, the Indemnifying Party shall have the right, at its election, to
assume the defense of such claim or proceeding at the sole expense of the
Indemnifying Party.  If the Indemnifying Party so elects to assume the defense
of any such claim or proceeding:  (a) the Indemnifying Party shall proceed to
defend such claim or proceeding in a diligent manner with counsel reasonably
satisfactory to the Indemnified Party; (b) the Indemnified Party shall make
available to the Indemnifying Party and/or the counsel provided by the
Indemnifying Party any documents and materials in the possession of the
Indemnified Party that may be necessary to the defense of such claim or
proceeding; (c) the Indemnifying Party shall keep the Indemnified Party informed
of all material developments and events relating to such claim or proceeding;
(d) the Indemnified Party shall have the right to participate in the defense of
such claim or proceeding; (e) the Indemnifying Party shall not settle or
compromise such claim or proceeding without the prior written consent of the
Indemnified Party unless (i) the Indemnifying Party obtains, at no cost to the
Indemnified Party, a release executed and delivered by the claiming third party
or parties of all claims against the Indemnified Party and (ii) any such
settlement or compromise will not impose any civil or criminal liability on the
Indemnified Party or require an admission of culpability on the part of the
Indemnified Party; and (f) the Indemnified Party may at any time
(notwithstanding the prior designation of the Indemnifying Party to assume the
defense of such claim or proceeding) assume the defense of such claim or
proceeding if the Indemnifying Party is also a party to such claim and the
Indemnified Party reasonably determines that joint representation would be
inappropriate.  If the Indemnifying Party does not elect to assume the defense
of any such claim or proceeding (or if, after initially assuming such defense,
to the extent permitted pursuant to this Section 10.5, the Indemnified Party
elects to assume such defense), the Indemnified Party may proceed with the
defense of such claim or proceeding on its own.  If the Indemnified Party so
proceeds with the defense of any such claim or proceeding on its own: (i) all
reasonable expenses directly or indirectly incurred by the Indemnified Party
relating to the defense of such claim or proceeding shall be borne and paid
exclusively by the Indemnifying Party; (ii) the Indemnifying Party shall make
available to the Indemnified Party any documents and materials in the possession
or control of the Indemnifying Party that may be necessary to the defense of
such claim or proceeding; (iii) the Indemnified Party shall keep the
Indemnifying Party informed of all material developments and events relating to
such claim or proceeding; and (iv) the Indemnified Party shall have the right to
settle or compromise such claim or proceeding with the consent of the
Indemnifying Party; provided, however, that the Indemnifying Party shall not
unreasonably withhold such consent.

11.

Mutual Cooperation.  From and after the Closing Date, the Seller shall cooperate
with Buyer and Buyer’s affiliates and representatives and Buyer shall cooperate
with the Seller and the Seller’s affiliates and representatives and shall
execute and deliver such documents and take such other actions as the other
party may reasonably request, for the purpose of evidencing the transactions
contemplated by this Agreement, putting Buyer in possession and control of all
of the Assets and providing for Buyer’s assumption of the Assumed Liabilities.





15




--------------------------------------------------------------------------------

12.

Confidentiality; Publicity.  Except as may be required by law, court order or as
otherwise permitted or expressly contemplated hereby, no party hereto or their
respective affiliates, employees, agents and representatives shall disclose to
any third party the subject matter or terms of this Agreement without the prior
consent of the other party hereto.  Subsequent to the Closing Date, the parties
shall in good faith cooperate to prepare a press release or public announcement
with respect to the transactions contemplated by this Agreement.  Other than the
foregoing, no press release or other public announcement related to this
Agreement or the transactions contemplated hereby will be issued by either party
without the prior approval of the other party, except that either party may make
such public disclosure which it believes in good faith to be required by law (in
which case such party will consult with the other party hereto prior to making
such disclosure).  Notwithstanding anything herein to the contrary, either party
to this Agreement (and any employee, representative, or other agent of either
party to this Agreement) may disclose to any and all persons the tax treatment
and tax structure of the transactions contemplated by this Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure; provided, that
the foregoing shall not permit disclosure of information in violation of federal
or state securities laws or disclosure of the identity of the parties hereto.

13.

Binding Effect.  This Agreement shall inure to the benefit of and shall be
binding upon the parties hereto and their respective successors and permitted
assigns.  The Seller may not assign this Agreement, or assign any rights or
delegate any obligations under this Agreement, without the prior written consent
of Buyer.  Buyer may, without the consent of the Seller, transfer or assign the
right to purchase all or a portion of the Assets to an affiliate of Buyer,
provided that no such transfer or assignment will relieve Buyer of its
obligations hereunder.

14.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  Facsimile or "PDF"
signatures shall be deemed original signatures for all purposes under this
Agreement.

15.

Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Florida without giving effect
to the principles of conflicts of law of such state.  Any action commenced by
any party relating hereto may be commenced only in the state or federal courts
located in Orlando, Florida, and each party hereby (i) consents to the
jurisdiction of any such court, and (ii) waives any defense based on the
principles of improper or inconvenient forum.

16.

Entire Agreement.  Except as set forth below, this Agreement constitutes the
entire agreement of the parties with respect to the subject matter contained
herein.

17.

Notice Provisions.  All notices, requests and other communications to either
party under this Agreement shall be in writing (including facsimile
transmission) and shall be given as follows:





16




--------------------------------------------------------------------------------





If to the Seller:

Bellavida Communications, LLC
c/o Park Square Enterprises, Inc.
5200 Vineland Road
Orlando, Florida 32811
Fax: (407) 529-3072
Phone: (407) 529-3000
Email: chuck@parksquarehomes.com

With a copy to:

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
215 North Eola Drive
Orlando, Florida 32801
Attention: Gary M. Kaleita
Fax: (407) 843-4444
Phone: (407) 418-6334
Email: gary.kaleita@lowndes-law.com

With a copy to:

Prime Time Broadband, Inc.
905 East ML King Drive, Suite 220
Tarpon Springs, Florida 34689
Attention: President & CEO
Fax: ____________________________
Phone: __________________________
Email: cpetersen@tampabay.rr.com

 

If to Buyer:

Ygnition Networks, Inc.
565 Andover Park West, Suite 201
Seattle, Washington 98188
Attention:  Glenn Meyer
Fax:  (206) 574-5481
Phone:  (206) 574-5480
Email: gmeyer@ygnition.com

With a copy to:

Foster Pepper PLLC
1111 Third Avenue Suite 3400
Seattle, Washington 98101-3299
Attention:  Lucas D. Schenck
Fax:  (206) 749-2066
Phone:  (206) 447-8908
Email: schel@foster.com




All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. in
the place of receipt and such day is a business day in the place of receipt.
 Otherwise, any such notice, request or other communication shall be deemed to
have been received on the next succeeding business day in the place of receipt.





17




--------------------------------------------------------------------------------

18.

Waiver.  No failure on the part of either party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of either
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.  Neither party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

19.

Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Buyer and the Seller.

20.

Severability.  In the event that any provision of this Agreement, or the
application of any such provision to any person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

[Signature Page Follows]






18




--------------------------------------------------------------------------------

In Witness Whereof, the Seller, Prime Time, Park Square and Buyer have executed
this Asset Purchase Agreement as of the date first written above.

“THE SELLER”:

BELLAVIDA COMMUNICATIONS, LLC




By:  ______________________________________

Name: ________________________________

Its: Manager ___________________________







“PRIME TIME”:

PRIME TIME BROADBAND, INC.







By:  ______________________________________

Name: ________________________________

Its:___________________________________







“PARK SQUARE”:

PARK SQUARE ENTERPRISES, INC.







By:  ______________________________________

Name: ________________________________

Its:___________________________________










“BUYER”:

YGNITION NETWORKS, INC.










By: ______________________________________

Name: Glenn Meyer

Its:  Chairman














19




--------------------------------------------------------------------------------

EXHIBITS:

EXHIBIT A

–

THE PROPERTIES

EXHIBIT B

–

ASSUMED CONTRACTS

EXHIBIT C

–

ALLOCATIONS

EXHIBIT D

–

DISCLOSURE SCHEDULE

EXHIBIT E

–

BILL OF SALE

EXHIBIT F

–

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT G

–

SELLER’S OFFICER’S CERTIFICATES

EXHIBIT H

–

BUYER’S OFFICER’S CERTIFICATE





20


